ORDER
PER CURIAM:
In a single-judge memorandum decision dated August 6, 1998, the Court affirmed in part and vacated in part the June 15, 1995, decision of the Board of Veterans’ Appeals (Board), and remanded two matters to the Board. In addition, in an order dated November 24, 1998, a panel of the Court, in light of Hodge v. West, 155 F.3d 1356 (Fed. Cir.1998), vacated and remanded that part of the Board decision that declined to reopen a claim to establish service connection for a chronic stomach disability. The order, however, denied the appellant’s motion for decision by a panel. On December 8, 1998, the appellant filed a motion for a decision by the full Court pursuant to Rule 35 of the Court’s Rules of Practice and Procedure.
The appellant’s motion asserts that the Court’s failure to address an argument within the Court’s jurisdiction, delineated in the record and presented in the briefs, represents a question of exceptional importance warranting a decision by the full Court. The Court finds, however, that the appellant has not presented a question of exceptional importance warranting full Court review. See U.S. Vet.App. R. 35(c) (motions for full Court decision ordinarily not granted unless “necessary to secure or maintain uniformity of the Court’s decisions or to resolve a question of exceptional importance”). As the claim in question has been remanded, an appropriate remedy is for the Board to address the appellant’s arguments if raised upon remand. See e.g. Buckley v. West, 12 Vet.App. 76, 82-83 (1998).
Upon consideration of the foregoing and the record on appeal, it is
ORDERED that the appellant’s motion for a decision by the full Court is DENIED.